Citation Nr: 0722157	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  04-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for cause of death.  

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant 


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
November 1967.  The appellant is his widow.    

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

In June 2004, the appellant testified at a personal hearing 
before a Decision Review Officer (DRO).  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  


FINDINGS OF FACT

1.  The appellant has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The veteran died in January 1999.  The death certificate 
identified the immediate cause of death as metastatic 
carcinoma due to metastatic carcinoma/bowel obstruction due 
to colon carcinoma.  

3.  The veteran was not service-connected for any disability 
during his lifetime. 

4.  Metastastic colon carcinoma is not enumerated as a 
disease associated with herbicide exposure under 3.309(e).  
In addition, the competent medical evidence of record does 
not show that the veteran's metastastic colon carcinoma was 
related to his presumed exposure to herbicide agents while 
serving in the Republic of Vietnam or that it was otherwise 
related to his military service.  

5.  The statutory criteria for eligibility for educational 
assistance have not been met.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death was not incurred as a 
result of a service-connected disability or other incident of 
service.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2006).

2.  The statutory requirements for basic eligibility for 
educational benefits for dependents under 38 U.S.C. Chapter 
35 have not been met.  38 U.S.C.A. §§ 3500, 3501(a)(1) (West 
2002); 38 C.F.R. §§ 3.807, 21.3020, 21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of her claims, the RO sent 
correspondence to the appellant in January 2003 that 
explained what the evidence must show to establish that a 
veteran's death is service-connected and described the type 
of information and evidence she needed to provide in support 
of her claims.  The RO also asked the appellant to send the 
information describing additional evidence or send the 
evidence itself to the RO within 30 days of the date of the 
letter.  Thus, the appellant was essentially asked to provide 
any evidence in her possession that pertained to the claims.  
Moreover, the RO explained to the appellant that VA may be 
able to pay her from the date her claim was received if the 
requested information or evidence was received within one 
year from the date of the letter and VA decided that she was 
entitled to benefits. 

The Board further observes that the RO provided the appellant 
with a copy of the April 2003 rating decision, the July 2003 
Statement of the Case (SOC), and the July 2005 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claims, pertinent laws and regulations, 
notification of the bases of the decisions, and a summary of 
the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the Board observes 
that the veteran's service personnel records, DD Form 214, 
the June 2004 DRO hearing transcript, and private medical 
records from January 1988 to January 1999 are of record.  
Although the veteran's service medical records are not 
included in the claims folder, the Board notes that the 
appellant does not contend and the evidence does not indicate 
that the veteran's colon cancer manifested in service.  
Rather, the appellant has asserted that the veteran's death 
was related to colon cancer that developed many years after 
service as a result of the veteran's in-service exposure to 
herbicide agents.  The veteran's service in Vietnam is 
documented in the service personnel records and, thus, his 
exposure to herbicide agents is presumed as will be explained 
below.  Thus, the Board does not find it necessary to remand 
this case for a search of the veteran's service medical 
records as they are not shown to be necessary to adjudicate 
the merits of the appellant's claims.  The appellant has not 
made the RO or the Board aware of any other evidence relevant 
to this appeal that needs to be obtained.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claims.  Accordingly, the Board will proceed 
with appellate review.  







II.	Cause of Death

Legal Criteria 

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected or compensable disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).

The record reflects that the appellant does not have the 
requisite medical expertise to diagnose cancer or render a 
competent medical opinion regarding its cause.  Thus, 
competent medical evidence showing that the cause of the 
veteran's death, cancer, is related to service is required.  

Analysis

The appellant contends that the veteran's cancer developed as 
a result of his exposure to herbicide agents during his 
Vietnam service. 

The record clearly shows evidence of the veteran's death in 
January 1999.  Specifically, the Certificate of Death reveals 
that the veteran died of metastatic carcinoma due to 
metastatic carcinoma/bowel obstruction due to colon 
carcinoma.  It is also noted that an October 2002 letter from 
the clerk of the veteran's attending physician (Dr. S.) at a 
hospice facility wrote that Dr. S. had stated that the cause 
of the veteran's death was metastasis colon cancer to lungs, 
liver and abdomen, hepatic failure, and hepatic 
encephalopathy.  The Board also observes that Dr. S. was the 
certifying physician identified on the veteran's death 
certificate.  Nevertheless, the Board affords no probative 
weight to the information contained in the October 2002 
letter as the letter is not clearly shown to be written, 
signed, or endorsed by Dr. S.  

Nevertheless, the medical evidence of record does not show 
that the veteran's January 1999 death is related to his 
military service, as claimed by the appellant.  

The Board observes that service-connection was not in effect 
for any disability, to include colon cancer, at the time of 
the veteran's death.  The record also reflects that the 
veteran served in the Republic of Vietnam from August 1965 to 
July 1966 and is presumed to have been exposed to herbicide 
agents; however, metastastic colon cancer is not enumerated 
as a disease associated with herbicide exposure under C.F.R. 
§ 3.309(e) and, consequently, the presumption of service 
connection is not available on that basis.  Additionally, the 
medical evidence of record shows no relationship between the 
veteran's colon cancer and military service to include 
exposure to herbicide agents.  Indeed, a review of the 
private medical evidence reveals that no medical examiner has 
suggested that such a relationship exists and the earliest 
documentation of colon cancer of record is noted in 1988, 
approximately 21 years after service.  Furthermore, there is 
no competent medical evidence or opinion of record that 
otherwise links the veteran's death to an injury or disease 
related to military service.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and service connection for the veteran's cause of death 
is not warranted.  




III.	Educational Benefits for Dependents

Legal Criteria

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service-connected disability.  38 
U.S.C.A. §§ 3500, 3501(a)(1) (West 2002); 38 C.F.R. §§ 3.807, 
21.3020, 21.3021 (2006).

Analysis 

The Board notes that the veteran was not service-connected 
for any disability during his lifetime and there is no 
competent medical evidence of record to show that the veteran 
died of a service-related disability.  Thus, the evidence 
does not show that the veteran died of a service-connected 
disability or while having a disability evaluated as total 
and permanent in nature resulting from a service-connected 
disability.  Accordingly, the appellant cannot be considered 
an "eligible person" entitled to receive educational 
benefits.  38 U.S.C.A. § 3501(a)(1) (West 2002); 38 C.F.R. §§ 
3.807, 21.3021(a) (2006).

Because the appellant does not meet the basic criteria under 
the law for eligibility for DEA benefits, the law is 
dispositive without regard to any other facts in the case.  
Where the law is dispositive, the claim must be denied on the 
basis of absence of legal merit.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Accordingly, the appeal for DEA 
benefits is denied as a matter of law.


In reaching these conclusions, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claims and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for cause of death is 
denied.  

Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35 is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


